November 19, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   CALABRIAN CORPORATION, Appellant

NO. 14-12-00821-CV                          V.

            ALLIANCE SPECIALTY CHEMICALS, INC., Appellee
                  ________________________________

       This cause, an appeal from the order granting the special appearance of
appellee, Alliance Specialty Chemicals, Inc., signed on August 15, 2012, was
heard on the transcript of the record. We have inspected the record and hold that
the trial court erred by granting the special appearance. We therefore order the
order of the court below REVERSED and REMAND the cause for proceedings in
accordance with the court's opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Alliance Specialty Chemicals, Inc.

      We further order this decision certified below for observance.